DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 11,108,907. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:


Instant app: 17/463421
U.S. Patent 11,108,907
1. (Currently Amended) A method comprising: identifying, via a content delivery device, a call from a calling device to a mobile device: identifying, via the content delivery device, a calling device number associated with the calling device and a mobile device number associated with the mobile device; selecting one of a plurality of caller identification names (CNAMs) to assign to the call which is related to a context of a previously stored order placed by the mobile device and assigned to a mobile device profile of the mobile device; and appending, via the content delivery device, the selected one of the plurality of CNAMs to the call based on the determination that a relationship exists in a database indicating a previous call by the calling device number to the mobile device number and based on a contextual category stored in memory and previously assigned to the mobile device as a context of the previously stored order.

1. A method comprising: identifying, via a content delivery device, a call from a calling device to a mobile device; identifying, via the content delivery device, a calling device number associated with the calling device and a mobile device number associated with the mobile device; identifying, via the content delivery device, whether a stored calling relationship exists between the calling device number and the mobile device number; and appending, via the content delivery device, one of a plurality of caller identification names (CNAM) to the call based on the determination that the relationship exists between the calling device number and the mobile device number and based on a contextual category stored in memory and previously assigned to the mobile device as a context of a previously stored order assigned to a mobile device profile; wherein, if the stored calling relationship is not identified as existing, retrieving, via the content delivery device, a default CNAM assigned to the calling device number.


Therefore, it would have been obvious to the ordinary artisan before the effective filing date to broaden the claim to enjoy greater coverage and protection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin (US 2013/0084839) in view Singaraju et al (US 2020/0057946) OR Bostic et al (US 2019/0306322) and further in view of Ravichandran (US 2020/0274964).

Claims 1, 8 and 15, Gosselin teaches a method, a system and a non-transitory computer readable storage medium comprising: 
a)	identifying, via a content delivery device, a call from a calling device to a mobile device; (Gosselin: Fig. 2, 102/108);
b)	identifying, via the content delivery device, a calling device number associated with the calling device (Gosselin: the incoming call associated with a mobile directory number (MDN). [0032] or MDN – 206-555-1212) and a mobile device number associated with the mobile device; (Gosselin: a phone number of the terminating mobile device 108, [0032]); and

c)	selecting one of a plurality of caller identification names (CNAMs) to assign to the call which is related to a context of a previously stored order placed by the mobile device and assigned to a mobile device profile of the mobile device 
Gosselin does not explicitly discuss c),  Please see step d) below for Singaraju OR Bostick teaching on “the call which is related to a context of a previously stored order placed by the mobile device and assigned to a mobile device profile of the mobile device”.  Ravichandran teaches the selecting one of a plurality of caller identification names (CNAMs) to assign to the call as he discusses “The CNAM can be selected by the originating or terminating side); The CNAM can be selected by the originating- or terminating-side CCS application server, or by a terminating-side non-CCS application server, [0011] to more accurately convey to the called party the identity of the caller, in a way that is pertinent to the context of the called party, [0029].  Please also see Figs. 4, 5 and 7 for the selecting information process”; and 
d)	appending, via the content delivery device, the selected one of a the plurality of CNAMs to the call based on the determination that a relationship exists in a database indicating a previous call by the calling device number to the mobile device number and based on a contextual category stored in memory and previously assigned to the mobile device as a context of the previously stored order. (Gosselin, [0024 and Figs. 4A and 4B.  Gosselin does not explicitly discuss “based on a contextual category stored in memory and previously assigned to the mobile device as a context of the previously stored order assigned to a mobile device profile”.  
(i)	Singaraju teaches the claimed feature (the bot system may maintain information between conversations. The information may be used later so that the bot system does not need to ask some questions every time a new conversation is started between the end user and the bot system. For example, the bot system may store information regarding a previous order of pizza by the end user. In a new conversation, the bot system may send a message to the end user that asks if the end user wants the same order as last time”, [0063]); Here examiner maps contextual category to the ordering food, [0030], specifically ordering pizza where the bot system (associated with a pizza enterprise) may store information regarding a previous order of pizza by the end user (namely, previously stored order as required by the current language of the claim). In a new conversation, the bot system may send a message to the end user that asks if the end user wants the same order as last time.
 OR

(ii)	Similarly, Bostick also teaches the claimed feature “the contextual determination module 640 may predict that the reason for the call is to discuss a billing issue (e.g., based on a previous call record, stored by the contextual data repository 630, that the caller had previously inquired about a billing issue). In embodiments, the contextual determination module 640 may categorize an incoming call based on a determined reason for the call, [0078]”. Here examiner maps the contextual category to a billing issue.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teachings of Ravichandran into the teaching of Gosselin for the purpose of accurately conveying the information to the designated party to reduce the waste of bandwidth, storage requirement and also to incorporate the teaching of  Singaraju or Bostick into the teaching of Gosselin for the purpose of precisely identifying a relationship between a caller and a callee in a very customized calling identification to exact the call routing and thus avoid any misrouting and promptly ensure that the specific issue, request, problem can be exactly provided based on the previous collection of data.

 Claims 6, 13 and 20, wherein the CNAM comprises a one to fifteen character alphanumeric message. (Gosselin: CNAM… contain fifteen characters of caller name information, [0023]);
Claims 7 and 14, wherein the CNAM is an electronic CNAM (ECNAM) comprising at least one of: a one to fifteen character alphanumeric message, a uniform resource locator (URL) link, image data, video data, and audio data. (Gosselin: incoming call ring, [0003]; ring tones, [0004]).


Claims 2-5, 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin in view Singaraju OR Bostick further in view of Ravichandran and furthermore in view of Moss et al (US 2006/0002535).
Claims 2, 9 and 16, wherein, if a stored calling relationship exists between the calling device number and the mobile device number, then the method further comprises: retrieving, via the content delivery device, a CNAM previously assigned to the mobile device number from a call content application programming interface (API).  (Moss: [0015]: The CCNAM 54 performs the lookup only there is an association/relation with the destination telephone number…The employee's name is shown in the display 58.  …The CNAM database 62 only provides the organization's name. The organization's name is shown in the display 64 of the telephone 60, [0016]).
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Moss into the teaching of Gosselin for the purpose of providing an opportunity for communication establishment between parties even when there is no relationship between them.

Claims 3, 10 and 17, comprising: transmitting, via the content delivery device, the previously assigned CNAM to the mobile device for display by the mobile device when the call is connecting the calling device and the mobile device.  (see claim 2 or Moss, [0016]).

Claims 4, 11 and 18, wherein, if a stored calling relationship does not exist between the calling device number and the mobile device number, then the method further comprises: 35DOCKET NO: F0012019B-C1 retrieving, via the content delivery device, a default CNAM assigned to the calling device number.  (Moss: if there is no association/relationship, i.e., call has been placed outside the organization such as a residential telephone 60,  database 51 would show that the telephone number 60 subscribes to the standard caller ID with name service. The SCP performs a lookup in the CNAM (Caller ID with Name) database 62. The CNAM database 62 only provides the organization's name. The organization's name is shown in the display 64 of the telephone 60, [0015-0016];  When no subscription is found the process defaults to CNAM (Caller identification with Name) service logic at step 178. The process then terminates at step 180, [0026] and Fig. 10).

Claims 5, 12 and 19, comprising: transmitting, via the content delivery device, the default CNAM to the mobile device for display by the mobile device when the call is connecting the calling device and the mobile device.  (Moss: if there is no association/relationship, i.e., call has been placed outside the organization such as a residential telephone 60,  database 51 would show that the telephone number 60 subscribes to the standard caller ID with name service. The SCP performs a lookup in the CNAM (Caller ID with Name) database 62. The CNAM database 62 only provides the organization's name. The organization's name is shown in the display 64 of the telephone 60, [0015-0016]).

Response to Arguments
Applicant’s arguments with respect to the current claim(s) filed 10/09/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Gosselin and Singaraju fail to disclose or suggest identifying a context of a previous call and a relationship in a database of the caller and the called mobile device when selecting the CNAM to assign to the call. 
The teachings of Gosselin are limited as indicated by the Examiner, however, the teachings of Singaraju are also limited and do not disclose or suggest CNAM selection based on a context. A 'bot' that recalls information during a call does not disclose or suggest "selecting one of a plurality of caller identification names (CNAMs) to assign to the call which is related to a context of a previously stored order placed by the mobile device and assigned to a mobile device profile of the mobile device; and appending, via the content delivery device, the selected one of the plurality 
of CNAMs to the call based on the determination that a relationship exists in a database indicating a previous call by the calling device number to the mobile device number and based on a contextual category stored in memory and previously assigned to the mobile device as a context of the previously stored order", as recited in claim 1 and similarly in claims 8 and 15. 
	Examiner respectfully provides Ravichandran who teaches the argued feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651                                                                                                                                                                                             


 in view of Boghani (US 2007/0201694) or Bostick et al (US 2019/0306322).
A.	Claims 1, 8 and 15, Gosselin teaches a system, a non-transitory medium and a method comprising: 
(a)	identifying, via a content delivery device, a call from a calling device to a mobile device; (Gosselin: Fig. 2, 102/108); 
(b)	identifying, via a content delivery device, a calling device number associated with the calling device (Gosselin: the incoming call associated with a mobile directory number (MDN). [0032] or MDN – 206-555-1212) and a mobile device number associated with the mobile device; (a phone number of the terminating mobile device 108, [0032]).
(c)	identifying, via a content delivery device, whether a stored calling relationship exists between the calling device number and the mobile device number (This limitation requires additional teaching by Citron who teaches “a caller information system is provided to return data including, but not limited to, caller ID information, customized identifiers, or routing information based on the relationship between the calling and called parties…, [0015]);
(d)	appending, via a content delivery device, one of a plurality of caller identification names (CNAMV) to the call based on the identifying whether stored calling relationship exists (This limitation requires additional teaching by Citron who teaches via “figs. 4 and 5 for details of CNAM process of calling name identification… a CNAM database will provide the identification of the phone number of the calling party to the called party, [0018, 0031] and Fig. 3.  Also, please see Fig. 1 where the calling party is related to “Mom”) [[and based on a contextual category previously assigned to the mobile device]].

Regarding the new amendment (filed 8/3/20) “based on a contextual category previously assigned to the mobile device.